Citation Nr: 0823245	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 rating decision in which the RO, inter 
alia, denied the veteran's claim for service connection for 
PTSD.  In May 2003, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in December 2003, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in February 2004.

In May 2007, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) for 
further action.  After accomplishing the requested action, 
the AMC continued the denial of the claim for service 
connection for PTSD (as reflected in a March 2008 
supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.   

In May 2008, subsequent to issuance of the SSOC, the veteran 
submitted a letter in which he described stressful events in 
service, and included photographs of himself holding a piece 
of shrapnel in service.  The veteran also submitted a letter 
from his wife, in which she described the veteran's symptoms 
of PTSD.  The veteran's description of stressful events in 
service, a photograph of the veteran holding a piece of 
shrapnel in service, and the veteran's current diagnosis and 
symptoms of PTSD had been previously considered.  Hence, a 
remand for RO consideration of this evidence in the first 
instance is not warranted.  See 38 C.F.R. § 20.1304 (2007).




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  While the veteran has been diagnosed with PTSD, there is 
no objective evidence verifying that he engaged in combat 
with the enemy, and VA was unable to verify the occurrence of 
the veteran's potentially verifiable stressor; the record 
also presents no basis for VA to make additional attempts to 
independently corroborate the veteran's reported stressors.

  
CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in June and November 2007 post-rating 
letters, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim for service connection for PTSD, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
These letters specifically informed the veteran to submit any 
evidence in his possession pertinent to the claim, consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect.  These letters also provided the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of these letters, and 
opportunity for the veteran to respond, the March 2008 SSOC 
reflects readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing of the notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
and VA treatment records.  Also of record and considered in 
connection with the claim are various written statements 
provided by the veteran and by representative and his wife, 
on his behalf.  The Board also finds that no further RO 
action on this claim, to include to obtain any identified 
outstanding records, is warranted. 

The Board notes that the claims file reflects that the 
veteran is receiving Social Security disability benefits, and 
the decision of the Social Security Administration (SSA) is 
not of record.  However, as the veteran reported during a 
September 2002 VA heart examination, he was awarded SSA 
disability benefits for his heart.  As the record reflects 
that that veteran was awarded SSA benefits for his heart, and 
not PTSD, these records are not pertinent to the claim on 
appeal so to require that additional adjudication resources 
be expended to obtain these records.  See 38 U.S.C.A. 
§ 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2007).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2007).  

Regarding the first requirement of 38 C.F.R. § 3.304(f), the 
claims file includes records of VA treatment from July 2001 
to March 2008 which reflect diagnoses of and treatment for 
PTSD.  The diagnoses of PTSD notwithstanding, the Board finds 
that this claim must fail because another essential criterion 
for establishing service connection for PTSD-credible 
evidence that a claimed in-service stressor actually 
occurred-has not been met.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App.  91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v.  
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet.  
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

The veteran has reported stressors related to alleged 
experiences in Vietnam.  In a September 2002 stressor 
statement, the veteran reported that he was only in country 
for about one month when his unit was hit with mortars.  The 
veteran indicated that he stayed in his bunker all night but 
that, when he got up, he hit his head on a piece of shrapnel 
sticking through the side of the bunker.  He reported that 
this attack took place around April or May 1967.  The veteran 
also stated that he went to "Hill 327" to get some food and 
other things and hitched a ride back.  He reported that, when 
he jumped in the back of the truck, he found he was sitting 
on dead bodies.  He indicated that this second stressful 
experience occurred sometime between March 1967 and March 
1968.  The veteran added that, from March 1967 to March 1968, 
he was assigned to the Supply Company, 1st Marine Division.  

During VA treatment in January 2004, the veteran reiterated 
the stressful experience of the attack while he was in the 
bunker, and added that he had many traumatic experiences of 
near death and witnessing the deaths of others.  In his 
February 2004 substantive appeal, the veteran reported that 
there was a time when he was sitting on a parade ground 
watching movies when shots were fired at the screen.  

The veteran's service personnel records and DD 214 reflect 
that he served in Vietnam from April 1967 to February 1968 
with the H&S Co. SupBn, 1st FSR/FLC as a supply 
administration man, and that he received the National Defense 
Service Medal, the Vietnam Service Medal with one star, and 
the Vietnam Campaign Medal with device.  None of these medals 
reflects that the veteran engaged in combat with the enemy, 
and there is otherwise no objective evidence in this regard.  

The Board notes the argument of the veteran's representative, 
advanced in the June 2008 Informal Hearing Presentation, that 
the Board consider the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Sizemore v. Principi, 
18 Vet. App. 264 (2004) in adjudicating the claim on appeal.  
In Sizemore, the Court held that evidence showing that the 
veteran had participated in attacking the enemy, or defending 
an attack of the enemy, would ordinarily show that the 
veteran had engaged in combat.  

The Board finds, however, the representative's reliance on 
the above-cited case is misplaced.  As will be discussed in 
greater detail below, while, in this case, the veteran's 
service personnel records reflect service in Vietnam, and he 
has reported coming under enemy fire, there is simply no 
objective evidence verifying that the veteran's unit came 
under enemy fire.  As such, the evidence does not support a 
finding that the veteran engaged in combat with the enemy, 
and  the Board is unable to accept the occurrence of any 
claimed stressor(s) relating to participation in and exposure 
to combat on the basis of the veteran's assertions alone; 
rather, there must be objective evidence verifying the 
occurrence of the claimed stressor(s).  

38 C.F.R. § 3.159(c)(2)(i) provides, "In the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records."  VA's Adjudication Manual Rewrite, 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 14(d) 
(Sept. 29, 2006), states that, "at a minimum, the veteran 
must provide the following: a stressor that can be 
documented, the location where the incident took place, the 
approximate date (within a two month period) of the incident, 
and the unit of assignment at the time the stressful event 
occurred."  

In November 2002, the Marine Corps Historical Center 
responded to the RO's request for records by forwarding the 
March 1967 Command Chronology of the 1st Marine Division in 
Vietnam.  While these records reflect that 13 Marines and 2 
Navy Corpsmen were wounded in action, and one Marine died of 
wounds as a result of engagement with insurgent forces, the 
veteran's service personnel records indicate that he did not 
arrive in Vietnam until April 26, 1967, almost a month later.  

The June and November 2007 RO  letters requested more 
information regarding the veteran's in-service stressors, 
however,in November 2007, the veteran responded  that he had 
no other information or evidence to give VA to substantiate 
his claim.  

Initially, the Board notes that, as regard the caimed 
stressor of sitting on dead bodies in the truck from "Hill 
327," anecdotal experiences of this type simply cannot be 
verified independently.  See Cohen, 10 Vet. App. at 134 
("Anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented.").  Similarly, the veteran's 
reports of near death experiences and witnessing death are 
also anecdotal.  Hence, RO action to independently verify 
these claimed in-service stressors is not warranted. 


While the veteran has submitted photographs in which he 
appears to be holding a piece of shrapnel, these photographs, 
alone, do not  serve to corroborate the reported stressor of 
coming under mortar attack.  Significantly, attempts to 
independently verify this reported mortar attack yielded 
negative results.  

A November 2007 memorandum regarding stressor verification 
reflects that a search had been completed of the Virtual VA 
records system, and there was no supporting evidence that the 
veteran's unit came under any mortar attacks.  A search was 
also completed for Headquarters Company, Supply Battalion 1st 
FSR/FLC and the Headquarters and Support Company, Supply 
Battalion 1st FSR/FLC, and there were no written reports of 
any attacks on the company to which the veteran was assigned.  
The memorandum also noted that the veteran had reported that 
he cut his head on a piece of shrapnel when he stood up in 
the bunker after the reported mortar attack, however, his 
service medical records were silent regarding any treatment 
for a scar on his head.  The memorandum concluded by stating 
that the veteran's reported stressor of coming under mortar 
attack was not verified through a search of command 
chronologies from April 1, 1967 through June 30, 1967, and, 
thus, this stressor could not be verified.  The Board notes 
that these command chronologies have been associated with the 
claims file.  Regarding the veteran's reported stressor of 
sitting on dead bodies in the truck from "Hill 327," the 
stressor verification memorandum indicated that such stressor 
could not be verified because it is impossible to verify what 
the veteran saw or where the veteran was individually.   

Hence, VA was unable to verify the occurrence of the 
veteran's potentially verifiable in-service stressor of 
coming under mortar attack.  


Although the veteran has reported another potentially 
verifiable stressor, of coming under fire while watching a 
movie on the parade green, the Board finds that no further 
development in this regard is warranted.  Specifically, 
despite the RO's June and November 2007  letters, which 
specifically asked the veteran to provide a two-month date 
range for the stressful events in question, the veteran has 
not provided a date range for this incident, and, rather, 
stated in his November 2007 VCAA response that he had no 
other information or evidence to substantiate his claim, and 
VA should go with the information they had from him and his 
VA treatment records.  Thus, the RO was not required to take 
additional action to verify the occurrence of this reported 
stressor.  See 38 C.F.R. § 3.159(c)(2)(i) ("In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records"); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("The duty to assist is not always a one-way 
street").  
 
The Board also notes that the veteran has not offered any 
evidence, other than his own unsupported assertions, to 
verify the occurrence of any claimed combat action or in-
service stressor.  In this regard, the Board has considered 
the statement of the veteran's wife, received in May 2008, in 
which she described the veteran's PTSD symptoms.  While this 
statement presents observations of the veteran's symptoms, 
the fact that the veteran has a current diagnosis of PTSD has 
already been established.  Significantly, the statement from 
the veteran's wife does not serve to corroborate either the 
veteran's participation in combat, or any of his reported 
stressors.  

The Board has also considered the argument of the veteran's 
representative, advanced in the February 2007 Informal 
Hearing Presentation, that service connection for PTSD should 
be granted based on an April 2003 record of VA treatment, 
during which the provider stated that the veteran presented 
with a severe case of PTSD which rendered him unable to 
interact with others or have a productive occupational role, 
even outside of his cardiac condition.  She added that, in 
her opinion, the veteran should be strongly considered for 
service connection due to his combat trauma.   While this 
opinion suggests a relationship between PTSD and the 
veteran's reported in-service stressors, it does not serve to 
corroborate those reported stressors. 

Moreover, in his June 2008 Informal Hearing Presentation, the 
veteran's representative argued that, if there is a medical 
diagnosis of record, it must be presumed that the sufficiency 
of the stressor was adequate.  However, while the veteran has 
been diagnosed with PTSD, such diagnosis is based on an 
account of unverified stressors reported by the veteran.  See 
Moreau, 9 Vet. App. at 396 (credible supporting evidence of 
the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence).  
The fact remains that, in this case, there is no verified 
stressor to support the veteran's claim, and that further 
action in this regard is warranted.

As there is no credible evidence that any claimed in-service 
stressor occurred-an essential criterion for establishing 
service  connection for PTSD-the Board must conclude that 
the criteria for service connection for PTSD are not met, and 
that, accordingly, the claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of- the-doubt doctrine.  However, on these 
facts, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


